Citation Nr: 1637601	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-02 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a forehead disability.

6.  Entitlement to service connection for a left shin disability.

7.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the VA RO in Roanoke, Virginia.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In the Veteran's January 2012 Substantive Appeal, he requested a Central Office hearing before the Board.  In a July 2016 statement, the Veteran indicated he no longer wished to attend a hearing before the Board.  


REMAND

Initially, the Board finds that the VA treatment records associated with the evidence of record are not complete and that a remand is required.  Specifically, VA treatment records dated between February 2010 and May 2010 are not associated with the evidence of record.  Additionally, in his November 2010 Notice of Disagreement, the Veteran indicated he had received all his treatment at the Richmond VAMC since 1998, yet the earliest VA treatment records associated with the evidence before the Board are dated in May 1999.  Accordingly, a remand is required to obtain all outstanding evidence of record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

With regard to the Veteran's claim for service connection for hypertension, he contends that it was caused or aggravated by his service-connected PTSD.  Specifically, in an August 2016 Informal Hearing Presentation, the Veteran's representative argued that VA has acknowledged that PTSD has physical health effects and that medical literature indicates that PTSD affects and can even cause hypertension.  The Veteran has not yet been afforded a VA examination with regard to his claim.  Given that the record reflects the Veteran has a current diagnosis of hypertension and based on evidence suggesting a relationship between hypertension and PTSD, the Board finds an examination is required.  See 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for a left knee disability, service treatment records reflect that the Veteran was involved in a March 1978 motor vehicle accident, which resulted in an abrasion of his left knee and was also in a July 1980 motor vehicle accident, resulting in left knee effusion.  There is no medical or lay evidence of record that the Veteran has complained of or received treatment for any left knee problem since separating from service and there is no current diagnosis of a left knee disability.

With regard to the Veteran's claim for service connection for a left shin disability, service treatment records reflect that the Veteran received stitches on his left anterior shin in July 1987 following a motor vehicle accident and that he underwent surgical debridement of the wound in August 1987.  Surgery notes reflect he had an open wound with fibrinous changes and necrotic areas.  At a July 2010 VA appointment, the Veteran indicated he experienced occasional left shin pain since service.  

With regard to the Veteran's claim for service connection for a left shoulder disability, service treatment records reflect the Veteran sustained a left shoulder laceration in July 1987 in a motor vehicle accident and received approximately 55 stitches.  Post-service treatment records reflect that the Veteran sought treatment for his left shoulder in August 2009 after he fell on it during a softball game.  He again sought treatment in January 2010 and indicated he had experienced left shoulder pain since the fall when he was moving some boards.  He reported injuring it in a motor vehicle accident in the 1980s and felt he reinjured it.  He stated he could sometimes hear it "pop and click."  January 2010 left shoulder X-rays were within normal limits.

At a November 2010 VA appointment, the Veteran requested that his primary care physician document in a letter that he was treated for left knee, left shin, and facial lacerations while in service.  The VA treatment note reflects the physician reviewed the Veteran's naval records and was able to confirm the Veteran's in-service injuries.  In a January 2011 letter, the VA physician indicated that the Veteran was treated for left knee pain/injury, left shin pain/injury, and facial lacerations while in service and that it was "highly probable, or almost a certainty that his current condition is one and the same as his conditions in military service."  Interestingly, however, as noted above, there is no evidence in the record that the Veteran has complained of, sought treatment for, or received a diagnosis for any current left knee disability.

Based on the foregoing, the Board finds the Veteran must be afforded a VA scars examination to determine whether he has any scars due to his left shin injury and surgery, left shoulder stitches, and forehead lacerations he incurred during service.  Considering the nature of the Veteran's in-service left shin injury with resulting surgery and his current complaints of pain, the Board finds he must be afforded the appropriate examination(s), to include a muscle examination, to determine whether he has a current left shin disability and, if so, whether it is due to his active duty service.  Finally, given the Veteran's complaints of left shoulder pain, as documented in the record, the Board finds he must be afforded a VA examination to determine whether he has a current left shoulder disability and, if so, whether it is due to his active duty service.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records prior to June 1999, from February 2010 through May 2010, and from May 2016 to the present.

2.  Following completion of the above development, the Veteran must be scheduled for a VA examination with a physician with sufficient expertise to determine the etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner, to include a copy of this remand.  Any indicated studies should be performed.

Following a review of the record and with consideration of the Veteran's lay statements, the examiner is requested to answer the following:

* Is there a 50 percent or better probability that the Veteran's hypertension began in or is etiologically related to his active duty service?

* If not, is there a 50 percent or better probability that the Veteran's hypertension was caused by his service-connected PTSD?

* If not, is there a 50 percent or better probability that the Veteran's hypertension was permanently worsened by his service-connected PTSD?


The Board draws the examiner's attention, but in no way limits it, to the online sources referenced in the August 2016 Informal Hearing Presentation by the Veteran's representative.  In particular, the Board notes that the Veteran's representative cited to VA websites which discuss the physical health effects associated with PTSD.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The Veteran must also be afforded a VA scars examination to determine whether he has any scars on his forehead, left shoulder, or left shin due to his active duty service.  All pertinent evidence of record must be made available to and reviewed by the examiner, to include a copy of this remand.  Any indicated studies should be performed.

Following a review of the record and with consideration of the Veteran's lay statements, the examiner is requested to answer the following:

* Is there a 50 percent or better probability that any left shin scar is etiologically related to the Veteran's active duty service?

* Is there a 50 percent or better probability that any left shoulder scar is etiologically related to the Veteran's active duty service?

* Is there a 50 percent or better probability that any forehead scar is etiologically related to the Veteran's active duty service?

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The Veteran must also be afforded the appropriate VA examinations, to include a VA muscle examination, to determine whether he has a left shin disability which is due to his active duty service.  All pertinent evidence of record must be made available to and reviewed by the examiner, to include a copy of this remand.  Any indicated studies should be performed.

Following a review of the record and with consideration of the Veteran's lay statements, the examiner is requested to provide an opinion with respect to each left shin disorder (other than a scar) that has been present during the period of the claim as to whether it began in or is otherwise etiologically related to the Veteran's active service.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The Veteran must also be afforded the appropriate VA examination to determine whether he has a left shoulder disability which is due to his active duty service.  All pertinent evidence of record must be made available to and reviewed by the examiner, to include a copy of this remand.  Any indicated studies should be performed.

Following a review of the record and with consideration of the Veteran's lay statements, the examiner is requested to provide an opinion with respect to each left shoulder disorder (other than a scar) that has been present during the period of the claim as to whether it began in or is otherwise etiologically related to the Veteran's active service.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims and that the consequences for failure to report for the VA examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

7.  The RO or the AMC should also undertake any other development it deems to be warranted.

8.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

